                  Case: 3:19-cr-00156-jdp Document #: 19 Filed: 06/10/20 Page 1 of 1




PROB 13A
(12176)


                 UNITED STATES DISTRICT COURT

                  FOR THE WESTERN                          DISTRICT                            OF WISCONSIN




                           Defendant's Approval To Institute a Presentence Investigation
                                        Before Conviction or Plea of Guilty




           I,                                       PATRICK STATON
                ~~~~~~~~~~~~~~---,,.,-~-=,-..,.~--,~~~~~~~~~~~~~~
                                                                                                                     , hereby consent
                                                      (Name of Defendant)
to a presentence investigation by the probation officers of the United States district courts. This investigation is for the purpose
of obtaining information useful to the court in the event I should hereafter plead guilty or nolo contendere or be found guilty.

         By this consent, I do not admit any guilt or waive any rights. I understand that any reports prepared will not be
shown to the court or any one else unless and until I have been found guilty or entered a plea of guilty or no lo contendere.
understand, however, that I may hereafter agree in writing to disclosure of such reports to the court before I have been found
guilty or entered a plea of guilty or nolo contendere.

        I have read, or had read to me, the foregoing consent and fully understand it. No promise has been made to me as to
what final disposition will be made of my case.




                           (Date)                                                         (Signature of Defendant)
                                                                            i
                                                                            '



                               6/9/2020                                           Peter R. Moyers
                           (Date)                                                          (Defendant's Attorney)
